On Application for Rehearing.
Our attention has been called to the fact that our decree is directed against the defendants, John Wilson & Oo., and the individual members thereof without enumerating them, and as their names appear of record, it has been suggested, on behalf of plaintiffs and appellants’ counsel, that the decree be altered so as to conform thereto without granting a rehearing.
It is therefore ordered adjudged and decreed that our original decree be so amended as to read as follows, viz.:
It is therefore adjudged and decreed that the judgment appealed from be annulled and reversed, and it is further ordered and decreed that the plaintiffs and appellants do have and recover of and from the defendants, John Wilson & Oo., and from the individual members thereof, viz.: Luigi Del ’Orto, the succession of *1321John Wilson, Sr., deceased, and John Wilson, Jr., Virginia L. Wilson and Cora B. Wilson, executors of John Wilson, Sr., deceased, in solido, the sum of two thousand one hundred and eighty dollars and fifty-one cents, with legal interest from the 31st of July, 1894, and all costs of both courts.
It is finally ordered and decreed that as thus amended, our original decree remain undisturbed.